 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                 ***
 6    METROPCS,                                             Case No. 2:15-cv-01412-JAD-CWH
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    A2Z CONNECTION, LLC, et al.,
10                           Defendants.
11

12          Presently before the court is attorney Adam J. Breeden’s Motion to Withdraw as Counsel

13   for Defendants A2Z Connection, LLC, A2Z, LLC, Asim Qureshi, and Seher Qureshi (ECF No.

14   97), filed on November 7, 2018. 1 The motion is unopposed.

15          Mr. Breeden moves to withdraw as counsel for A2Z Connection, LLC, A2Z, LLC, Asim

16   Qureshi, and Seher Qureshi because he has been unable to reach financial terms with these

17   defendants regarding his continued representation. Mr. Breeden argues that because there are no

18   upcoming deadlines in this case, these defendants will not be prejudiced by his withdrawal. The

19   motion includes a certificate of service indicating the motion was served on the defendants by

20   United States mail on the date the motion was filed.

21          Having reviewed and considered the motion, and good cause appearing, the court will

22   grant the motion to withdraw. By December 24, 2018, Asim Qureshi and Seher Qureshi must file

23   a notice with the court indicating whether they will represent themselves or retain new counsel.

24   But A2Z Connection, LLC and A2Z, LLC are advised that because they are limited liability

25   companies, they cannot represent themselves and must be represented by an attorney in this case.

26   See In re Am. W. Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994) (stating that “[c]orporations and

27

28          1
                Mr. Breeden is not moving to withdraw as counsel for defendant Amir Qureshi.
 1   other unincorporated associations must appear in court through an attorney.”). Thus, by

 2   December 24, 2018, A2Z Connection, LLC and A2Z, LLC must retain a new attorney and that

 3   attorney must file a notice of appearance in this case. A2Z Connection, LLC and A2Z, LLC are

 4   advised that failure to retain an attorney may result in the imposition of sanctions under Local

 5   Rule IA 11-8 or other applicable authority.

 6           IT IS THEREFORE ORDERED that attorney Adam J. Breeden’s Motion to Withdraw as

 7   Counsel for Defendants A2Z Connection, LLC, A2Z, LLC, Asim Qureshi, and Seher Qureshi

 8   (ECF No. 97) is GRANTED.

 9           IT IS FURTHER ORDERED that Mr. Breeden must serve a copy of this order on A2Z

10   Connection, LLC, A2Z, LLC, Asim Qureshi, and Seher Qureshi and must file proof of that

11   service by December 7, 2018.

12           IT IS FURTHER ORDERED that by December 24, 2018, Asim Qureshi and Seher

13   Qureshi must file a notice indicating whether they will represent themselves or retain a new

14   attorney in this case.

15           IT IS FURTHER ORDERED that by December 24, 2018, A2Z Connection, LLC and

16   A2Z, LLC must retain a new attorney and that attorney must file a notice of appearance in this

17   case.

18           IT IS FURTHER ORDERED that the clerk of court must update the addresses on the

19   docket sheet for Asim Qureshi and Seher Qureshi as follows:

20           278 Caddy Bag Court
             Las Vegas, Nevada 89148
21

22           DATED: December 3, 2018
23

24

25                                                         C.W. HOFFMAN, JR.
                                                           UNITED STATES MAGISTRATE JUDGE
26

27

28


                                                   Page 2 of 2
